Feeguson, Judge
(dissenting):
The thrust of trial defense counsel’s closing argument to the court-martial was to persuade that body to find Airman Moulton guilty only of the lesser included offense of simple assault and battery. His only references to the accused in the course of that argument were as follows:
“. . . I will go so far as to say that I don’t think the defense can deny that perhaps the accused, Airman Young, was the one that had cut him; . . . Airman Young was standing in back of Airman Moulton when the rock was thrown by Edwards, and it hit Airman Young on the side of his head. Whether he felt that it was necessary to take this action I do not know, but that is the testimony we have before us.”
In United States v Faylor, 9 USCMA 547, 26 CMR 327, we found prejudicial error where the defense counsel favored one of his clients over the other in his argument on the sentence. In the more aggravated situation now before us, the favoritism ran to both findings and sentence. See also United States v Moore, 9 USCMA 284, 26 CMR 64. And in United States v Lovett, 7 USCMA 704, 23 CMR 168, we said:
“One of the fundamental rights of an accused in a criminal prosecution is his right to counsel. If the right has any meaning, counsel must not only be qualified, but must, of course, represent his client with undivided loyalty. United States v Hayman, 342 US 205, 72 S Ct 263, 96 L ed 232 (1952); Glasser v United States, 315 US 60, 62 S Ct 457, 86 L ed 680 (1942); Canon 6, Canons of Professional Ethics of the American Bar Association. The Manual for Courts-Martial, United States, 1951, refers to the matter as follows:
*. . . He [defense counsel] will guard interests of the accused by all honorable and legitimate means known to the law. It is his duty to undertake the defense regardless of his personal opinion as to the guilt of the accused; to disclose to the accused any interest he may have in connection with the case, any ground of possible dis*101Qualification, and any other matter which might influence the accused in the selection of counsel; to represent the accused with undivided fidelity, and not to divulge his secrets or confidence.’ [Paragraph 48c.]
“Counsel must not represent conflicting interests. So strong is the prohibition that, despite the unquestioned purity of counsel’s motives, any doubt concerning equivocal conduct on his part ‘must be regarded as having been antagonistic to the best interests of his client.’ United States v McCluskey, 6 USCMA 545, 550, 20 CMR 261.”
I would reverse the findings of the board of review and return the record of trial to The Judge Advocate General of the Air Force for a rehearing.